 Case 2:19-cv-00423-R-AFM Document 8 Filed 01/22/19 Page 1 of 1 Page ID #:37

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


MOHAMAD AL LABADE                                         2:19−cv−00423−R−AFM
                                        PLAINTIFF(S)

       v.
ACTIVISION BLIZZARD, INC. , et al.

                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  1/17/2019                  1              Complaint
Date Filed                Doc. No.       Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
Incorrect event selected. Correct event to be used is Summons Request. You need not take any
action in response to this notice unless and until the Court directs you to do so.



                                           Clerk, U.S. District Court

Dated: January 22, 2019                    By: /s/ Geneva Hunt Geneva_Hunt@cacd.uscourts.gov
                                              Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
